ACCEPTED
                                                                                                 03-16-00172-CV
                                                                                                       12954924
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            9/28/2016 3:02:39 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK




                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
September 28, 2016                                                       AUSTIN, TEXAS
                                                                     9/28/2016 3:02:39 PM
                                                                       JEFFREY D. KYLE
                                                                             Clerk
Via electronic filing

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547


Re:    No. 03-16-00172-CV; GTECH Corporation v. James Steele, et al.; In the Court of
       Appeals for the Third District of Texas at Austin


Dear Mr. Kyle:

This is to advise the Court that I will present oral argument on behalf of Appellant, GTECH
Corporation, in the above-referenced appeal. Oral argument is currently set on Wednesday,
October 26, 2016 at 1:30 p.m.

Respectfully submitted,


 /s/ Nina Cortell
Nina Cortell
Direct Phone: (214) 651-5579
Email: nina.cortell@haynesboone.com
Counsel for Appellant, GTECH Corporation




                                                                               Haynes and Boone, LLP
                                                                            Attorneys and Counselors
                                                                        2323 Victory Avenue, Suite 700
                                                                              Dallas, Texas 75219-7672
                                                                                  Phone: 214.651.5000
                                                                                      Fax: 214.651.5940
Mr. Jeffrey D. Kyle
September 28, 2016
Page 2 of 2



                                CERTIFICATE OF SERVICE

        In accordance with the Texas Rules of Appellate Procedure, I certify that a true and
correct copy of this letter was served via e-service on the counsel of record listed in Tab A of the
Appendix to GTECH’s Brief of Appellant on this 28th day of September, 2016.


                                               /s/ Nina Cortell
                                              Nina Cortell